DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 12/8/2021. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3, 6, 11 and 19 are objected to because of the following informalities: 
Claims 3 and 19 recite “wherein the third timestamp indicates a time of requesting an account change from the first target account to the second target account;” and there is no “-“ between “account” and “change”. However, rest of claims use “account-change” with “-“ in between. Please use same term for clarity and consistency.
Claim 6 recites “based on determining that the source account is an originating account…” Here “an originating account” should be referred to using definite article since it has been recited in claim 5.
Claim 11 recites “information identifying the first target account as a database-level source account…” Here “a database-level source account” should be referred to using definite article since it has been recited in claim 1.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11245704. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the 11245704 contain every element of claims of the instant application. Application claims 1-20 are anticipated by the patent claims 1-20.

A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Instant Application No. 17545140
US patent 11245704


1. A computing device, comprising:
at least one processor;
a communication interface communicatively coupled to the at least one processor; and
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing device to:
receive, via the communication interface, from an interceptor of a first computing device, a first account-change message, wherein the first account-change message comprises information identifying a source account associated with the first computing device and identifying a first target account associated with a target database;

receive, via the communication interface, from an interceptor associated with the target database, a second account-change message, wherein the second account-change message comprises information identifying the first target account as a database-level source account and identifying a second target account associated with one or more target databases;
generate, based on the first account-change message and the second account-change message, information associated with an account lineage between the source account and the second target account; and
perform at least one of:
sending, via the communication interface, to at least one computing device associated with the target database, the information associated with the account lineage between the source account and the second target account; or
outputting a notification associated with the account lineage between the source account and the second target account.
1. A computing platform, comprising:
at least one processor;
a communication interface communicatively coupled to the at least one processor; and
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
receive, via the communication interface, from a source-level interceptor of a first computing device, a first account-change message, wherein the first account-change message comprises information identifying a source account associated with the first computing device and identifying a first target account associated with a target application configured to access a target database;
receive, via the communication interface, from a database-level interceptor associated with the target database, a second account-change message, wherein the second account-change message comprises information identifying the first target account as a database-level source account and identifying a second target account associated with one or more target databases;
generate, based on the first account-change message and the second account-change message, a notification comprising information associated with an account lineage between the source account and the second target account; and

send, via the communication interface, to an administrator user computing device associated with the target database, the notification comprising the information associated with the account lineage between the source account and the second target account.
2. The computing device of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing device to:
determine a first timestamp comprised in the first account-change message and a second timestamp comprised in the second account-change message, wherein the first timestamp indicates a time of accessing the first target account by the source account, and wherein the second timestamp indicates a time of accessing the target database by the first target account; and
determine, based on a comparison of the first timestamp and the second timestamp, a first account lineage segment between the source account and the first target account.
2. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
determine a first timestamp comprised in the first account-change message and a second timestamp comprised in the second account-change message, wherein the first timestamp indicates a time of accessing the first target account by the source account, and wherein the second timestamp indicates a time of accessing the target database by the first target account; and
determine, based on a comparison of the first timestamp and the second timestamp, a first account lineage segment between the source account and the first target account.
3. The computing device of claim 2, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing device to:
determine a third timestamp comprised in the second account-change message, wherein the third timestamp indicates a time of requesting an account change from the first target account to the second target account; and
determine, based on a comparison of the second timestamp and the third timestamp, a second account lineage segment between the first target account and the second target account,
wherein the information associated with the account lineage between the source account and the second target account comprises information of the first account lineage segment and information of the second account lineage segment.
3. The computing platform of claim 2, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
determine a third timestamp comprised in the second account-change message, wherein the third timestamp indicates a time of requesting an account change from the first target account to the second target account; and
determine, based on a comparison of the second timestamp and the third timestamp, a second account lineage segment between the first target account and the second target account,
wherein the information associated with the account lineage between the source account and the second target account comprises information of the first account lineage segment and information of the second account lineage segment.
4. The computing device of claim 1,
wherein the first account-change message further comprises device information of the first computing device, one or more commands associated with the source account, and one or more timestamps; and
wherein the second account-change message further comprises database information of the target database, one or more commands associated with the target database, and one or more timestamps.
4. The computing platform of claim 1,
wherein the first account-change message further comprises device information of the first computing device, one or more commands associated with the source account, and one or more timestamps; and
wherein the second account-change message further comprises database information of the target database, one or more commands associated with the target database, and one or more timestamps.
5. The computing device of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing device to determine, based on the first account-change message, that the source account is an originating account.
5. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to determine, based on the first account-change message, that the source account is an originating account, and
wherein the notification further comprises information indicating that the source account is an originating account.
6. The computing device of claim 5, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing device to:
based on determining that the source account is an originating account, cause a grant of an account-change from the first target account to the second target account.
6. The computing platform of claim 5, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
based on determining that the source account is an originating account, cause a grant of an account-change from the first target account to the second target account.
7. The computing device of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing device to:
determine, based on the first account-change message, that the source account is associated with a second source account, wherein the second source account is associated with a second computing device;
receive, via the communication interface, from an interceptor of the second computing device, a third account-change message comprising information identifying the second source account and identifying the source account associated with the first computing device; and
generate, based on the first account-change message, the second account-change message, and the third account-change message, information associated with an account lineage between the second source account and the second target account.
7. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
determine, based on the first account-change message, that the source account is associated with a second source account, wherein the second source account is associated with a second computing device;
receive, via the communication interface, from a second source-level interceptor of the second computing device, a third account-change message comprising information identifying the second source account and identifying the source account associated with the first computing device; and
generate, based on the first account-change message, the second account-change message, and the third account-change message, information associated with an account lineage between the second source account and the second target account,
wherein the notification comprises the information associated with the account lineage between the second source account and the second target account.
8. The computing device of claim 7, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing device to determine, based on the third account-change message, that the second source account is an originating account.
8. The computing platform of claim 7, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to determine, based on the third account-change message, that the second source account is an originating account.
9. The computing device of claim 7, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing device to:
based on a determination that the source account is not an originating account, cause a denial of an account-change from the first target account to the second target account.
9. The computing platform of claim 7, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
based on determining that the source account is not an originating account, cause a denial of an account-change from the first target account to the second target account.
10. The computing device of claim 1, wherein the second target account has one or more rights associated with the target database that are unavailable to the first target account.
10. The computing platform of claim 1, wherein the second target account has one or more rights associated with the target database that are unavailable to the first target account.
11. The computing device of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing device to:
receive, via the communication interface, from the interceptor associated with the target database, a third account-change message comprising information identifying the first target account as a database-level source account and a third target account associated with a second target database; and
generate, based on the first account-change message and the third account-change message, information associated with an account lineage between the source account and the third target account.
11. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
receive, via the communication interface, from the database-level interceptor, a third account-change message comprising information identifying the first target account as a database-level source account and a third target account associated with a second target database; and

generate, based on the first account-change message and the third account-change message, a notification comprising information associated with an account lineage between the source account and the third target account.
12. The computing device of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing device to:
receive, via the communication interface, from an interceptor of a second computing device, a third account-change message comprising information identifying a second source account associated with the second computing device and identifying the first target account; and
determine, based on the first account-change message, a first account lineage segment between the source account and the first target account;
determine, based on the second account-change message, a second account lineage segment between the first target account and the second target account;
determine, based on the third account-change message, a third account lineage segment between the second source account and the first target account; and
generate an account lineage profile by linking the second account lineage segment to one or more of:
the first account lineage segment; or
the third account lineage segment.
12. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
receive, via the communication interface, from a second source-level interceptor of a second computing device, a third account-change message comprising information identifying a second source account associated with the second computing device and identifying the first target account; and
determine, based on the first account-change message, a first account lineage segment between the source account and the first target account;
determine, based on the second account-change message, a second account lineage segment between the first target account and the second target account;
determine, based on the third account-change message, a third account lineage segment between the second source account and the first target account; and
generate an account lineage profile by linking the second account lineage segment to one or more of:
the first account lineage segment; or
the third account lineage segment.
13. The computing device of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing device to:
receive, via the communication interface, from an interceptor of a second computing device, a third account-change message comprising information identifying a second source account associated with the second computing device and identifying the first target account; and
based on the first account-change message, the second account-change message, and the third account-change message, generate an indication of a suspicious account-lineage chain among the first target account, the source account, and the second source account.
13. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
receive, via the communication interface, from a second source-level interceptor of a second computing device, a third account-change message comprising information identifying a second source account associated with the second computing device and identifying the first target account; and
based on the first account-change message, the second account-change message, and the third account-change message, generate a notification indicating a suspicious account-lineage chain among the first target account, the source account, and the second source account.
14. The computing device of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing device to:
determine, based on the first account-change message, device information of the first computing device, wherein the device information of the first computing device indicates a network identifier associated with the first computing device;
determine, based on the second account-change message, the network identifier associated with the first computing device; and
verify, based on the device information and the network identifier, that the second account-change message is associated with the first account-change message.
14. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
determine, based on the first account-change message, device information of the first computing device, wherein the device information of the first computing device indicates a network identifier associated with the first computing device;
determine, based on the second account-change message, the network identifier associated with the first computing device; and
verify, based on the device information and the network identifier, that the second account-change message is associated with the first account-change message.
15. The computing device of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing device to:
receive, via the communication interface, from an interceptor of a second computing device, a third account-change message comprising information identifying a second source account associated with the second computing device and identifying the source account associated with the first computing device; and
based on the second account-change message and the third account-change message, cause the first computing device to install the interceptor of the first computing device,
wherein the first account-change message is received after installing the interceptor of the first computing device,


wherein the interceptor of the first computing device is a source-level interceptor, and
wherein the interceptor associated with the target database is a database-level interceptor.
15. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
receive, via the communication interface, from a second source-level interceptor of a second computing device, a third account-change message comprising information identifying a second source account associated with the second computing device and identifying the source account associated with the first computing device; and
based on the second account-change message and the third account-change message, cause the first computing device to install the source-level interceptor of the first computing device,
wherein the first account-change message is received after installing the source-level interceptor of the first computing device.

1.
receive, via the communication interface, from a source-level interceptor of a first computing device, …
receive, via the communication interface, from a database-level interceptor associated with the target database,
16. The computing device of claim 1, wherein the one or more target databases comprise one or more of:
the target database; or
a second target database.
16. The computing platform of claim 1, wherein the one or more target databases comprise one or more of:
the target database; or
a second target database.
17. A method, comprising:
at a computing device comprising at least one processor, a communication interface, and memory:
receiving, via the communication interface, from an interceptor of a first computing device, a first account-change message, wherein the first account-change message comprises information identifying a source account associated with the first computing device and identifying a first target account associated with a target database;

receiving, via the communication interface, from an interceptor associated with the target database, a second account-change message, wherein the second account-change message comprises information identifying the first target account as a database-level source account and identifying a second target account associated with one or more target databases;
generating, based on the first account-change message and the second account-change message, information associated with an account lineage between the source account and the second target account; and
performing at least one of:
sending, via the communication interface, to at least one computing device associated with the target database, the information associated with the account lineage between the source account and the second target account; or
outputting a notification associated with the account lineage between the source account and the second target account.
17. A method, comprising:
at a computing platform comprising at least one processor, a communication interface, and memory:
receiving, via the communication interface, from a source-level interceptor of a first computing device, a first account-change message, wherein the first account-change message comprises information identifying a source account associated with the first computing device and identifying a first target account associated with a target application configured to access a target database;
receiving, via the communication interface, from a database-level interceptor associated with the target database, a second account-change message, wherein the second account-change message comprises information identifying the first target account as a database-level source account and identifying a second target account associated with one or more target databases;
generating, based on the first account-change message and the second account-change message, a notification comprising information associated with an account lineage between the source account and the second target account; and

sending, via the communication interface, to an administrator user computing device associated with the target database, the notification comprising the information associated with the account lineage between the source account and the second target account.
18. The method of claim 17, further comprising:



determining a first timestamp comprised in the first account-change message and a second timestamp comprised in the second account-change message, wherein the first timestamp indicates a time of accessing the first target account by the source account, and wherein the second timestamp indicates a time of accessing the target database by the first target account; and
determining, based on a comparison of the first timestamp and the second timestamp, a first account lineage segment between the source account and the first target account.
18. The method of claim 17, wherein generating, based on the first account-change message and the second account-change message, the notification comprises:
determining a first timestamp comprised in the first account-change message and a second timestamp comprised in the second account-change message, wherein the first timestamp indicates a time of accessing the first target account by the source account, and wherein the second timestamp indicates a time of accessing the target database by the first target account; and
determining, based on a comparison of the first timestamp and the second timestamp, a first account lineage segment between the source account and the first target account.
19. The method of claim 18, further comprising:



determining a third timestamp comprised in the second account-change message, wherein the third timestamp indicates a time of requesting an account change from the first target account to the second target account; and
determining, based on a comparison of the second timestamp and the third timestamp, a second account lineage segment between the first target account and the second target account,
wherein the information associated with the account lineage between the source account and the second target account comprises information of the first account lineage segment and information of the second account lineage segment.
19. The method of claim 18, wherein generating, based on the first account-change message and the second account-change message, the notification comprises:
determining a third timestamp comprised in the second account-change message, wherein the third timestamp indicates a time of requesting an account change from the first target account to the second target account; and
determining, based on a comparison of the second timestamp and the third timestamp, a second account lineage segment between the first target account and the second target account,
wherein the information associated with the account lineage between the source account and the second target account comprises information of the first account lineage segment and information of the second account lineage segment.
20. One or more non-transitory computer-readable media storing instructions that, when executed by a computing device comprising at least one processor, a communication interface, and memory, cause the computing device to:
receive, via the communication interface, from an interceptor of a first computing device, a first account-change message, wherein the first account-change message comprises information identifying a source account associated with the first computing device and identifying a first target account associated with a target database;

receive, via the communication interface, from an interceptor associated with the target database, a second account-change message, wherein the second account-change message comprises information identifying the first target account as a database-level source account and identifying a second target account associated with one or more target databases;
generate, based on the first account-change message and the second account-change message, information associated with an account lineage between the source account and the second target account; and
perform at least one of:
sending, via the communication interface, to at least one computing device associated with the target database, the information associated with the account lineage between the source account and the second target account; or
outputting a notification associated with the account lineage between the source account and the second target account.
20. One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, and memory, cause the computing platform to:
receive, via the communication interface, from a source-level interceptor of a first computing device, a first account-change message, wherein the first account-change message comprises information identifying a source account associated with the first computing device and identifying a first target account associated with a target application configured to access a target database;
receive, via the communication interface, from a database-level interceptor associated with the target database, a second account-change message, wherein the second account-change message comprises information identifying the first target account as a database-level source account and identifying a second target account associated with one or more target databases;
generate, based on the first account-change message and the second account-change message, a notification comprising information associated with an account lineage between the source account and the second target account; and

send, via the communication interface, to an administrator user computing device associated with the target database, the notification comprising the information associated with the account lineage between the source account and the second target account.


Allowable Subject Matter
Claims 1-20 are allowable over prior art.

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Lewis (US 20160203213 A1) teaches establishing a relationship between user accounts. A first account association request message in relation to a first user account in an account based system is received. A first source account identifier which corresponds to the first user account and a first target account identifier which corresponds to the second user account are identified. A second account association request message in relation to the second user account is received. Based on the second account association request message, a second source account identifier which corresponds to the second user account and a second target account identifier which corresponds to the first user account are identified. Responsive to a determination of whether the source account identifiers and target account identifiers relate to the same user account, a relationship is established between the first user account and the second user account.

Wan (US 20110035354 A1) teaches performing two specific types of dependency analysis: “impact analysis” and “lineage analysis”. An “impact analysis” involves identifying which objects will be impacted by a change to a particular object while “lineage analysis” involves identifying the set of objects on which an object depends. Thus, impact analysis is sometimes referred to as a forward looking inquiry while lineage analysis is sometimes referred to as a backwards looking inquiry.

Although Lewis and Wan disclose establishing lineage or dependency relationships among multiple identifiers, accounts or objects; the prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention as a whole, such as messages used to identify the account lineage chain being account-change messages, and these messages are intercepted by an interceptor of computing device (identifying a source account associated with the first computing device and a first target account associated with a target database) as well as by an interceptor associated with target database (identifying the first target account as a database-level source account and a second target account associated with one or more target databases); within the context of the claimed invention as a whole, as recited in claim 1, 17 and 20.
Thus, the examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious, within the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210211517 A1, "Automatically Executing Responsive Actions Upon Detecting an Incomplete Account Lineage Chain", by Albero, teaches account lineage tracking and automatically executing responsive actions upon detecting an incomplete lineage chain. A computing platform may receive an account-change message from a database-level interceptor. The account-change message may include information identifying a first target account as a database-level source account and identifying a second target account associated with one or more target databases. The first target account may be associated with a target application configured to access the target database. After receiving the account-change message, the computing platform may determine, based on a failure to detect a source account associated with the first target account, that an account lineage chain associated with the account-change message is incomplete. In response to determining that the account lineage chain is incomplete, the computing platform may generate and send one or more commands to limit access of the first target account to the target database.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN YANG/Examiner, Art Unit 2493